
	
		I
		111th CONGRESS
		1st Session
		H. R. 3120
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To extend the Federal relationship to the Little Shell
		  Tribe of Chippewa Indians of Montana as a distinct federally recognized Indian
		  tribe, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Little Shell Tribe of Chippewa Indians
			 Restoration Act of 2009.
		2.DefinitionsFor purposes of this Act:
			(1)TribeThe
			 term Tribe means the Little Shell Tribe of Chippewa Indians of
			 Montana.
			(2)MemberThe
			 term member means an individual who is enrolled in the Tribe
			 pursuant to section 7.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.FindingsCongress finds the following:
			(1)The Little Shell
			 Tribe of Chippewa Indians is one of the political successors to signatories to
			 the Pembina Treaty of 1863, by which a large area of land in what is now North
			 Dakota was ceded to the United States.
			(2)The Turtle
			 Mountain Band of Chippewa of North Dakota, and the Chippewa-Cree Tribe of the
			 Rocky Boy’s Reservation of Montana, which also are political successors to the
			 signatories to the Pembina Treaty of 1863, already have been recognized by the
			 Federal Government as distinct Indian tribes.
			(3)The members of the
			 Little Shell Tribe of Chippewa continue to live in Montana as their ancestors
			 have done for more than a century since their ancestors ceded their lands in
			 North Dakota.
			(4)The Little Shell
			 Tribe repeatedly petitioned the Federal Government for reorganization in the
			 1930s and 1940s under the Act of June 18, 1934 (25 U.S.C. 461 et seq.; commonly
			 referred to as the Indian Reorganization Act). Federal agents
			 who visited the Little Shell Tribe and Commissioner of Indian Affairs John
			 Collier attested to the Federal Government’s responsibility toward the Little
			 Shell Indians. These officials concluded that Little Shell tribal members were
			 eligible for and should be provided with trust land, thereby making the Tribe
			 eligible for reorganization under the Indian Reorganization Act. Due to a lack
			 of Federal appropriations during the Depression, however, the Bureau lacked
			 adequate financial resources to purchase land for the Tribe, and the Little
			 Shell people were thereby denied the opportunity to reorganize.
			(5)In spite of the
			 Federal Government’s failure to appropriate adequate funding to secure land for
			 the Tribe as required for reorganization under the Indian Reorganization Act,
			 the Tribe continued to exist as a separate community with leaders exhibiting
			 clear political authority. The Tribe, together with the Turtle Mountain Band of
			 Chippewa of North Dakota, and the Chippewa-Cree Tribe of the Rocky Boy’s
			 Reservation of Montana, filed two suits under the Indian Claims Commission Act
			 of 1946 to petition for additional compensation for lands ceded to the United
			 States by the 1863 Treaty and 1892 McCumber Agreement. These tribes received
			 Indian Claims Commission awards, which were distributed under 1971 and 1982
			 Acts of Congress.
			(6)The Tribe
			 petitioned the Bureau of Indian Affairs for recognition through the Bureau’s
			 Federal Acknowledgement Process in 1978. Nearly 30 years later, the Tribe’s
			 petition is still pending.
			(7)The United States
			 Government, the State of Montana, and the other federally recognized Indian
			 Tribes of Montana have had continuous dealings with the recognized political
			 leaders of the Little Shell Tribe from the 1930s through the present.
			4.Federal
			 recognitionFederal
			 recognition of the Little Shell Tribe of Chippewa Indians of Montana is hereby
			 extended. All laws and regulations of the United States of general application
			 to Indians or nations, tribes, or bands of Indians, including the Act of June
			 18, 1934 (25 U.S.C. 461 et seq.), that are not inconsistent with any specific
			 provision of this Act, shall be applicable to the Tribe and its members.
		5.Federal services
			 and benefits
			(a)In
			 generalThe Tribe and its members shall be eligible, on and after
			 the date of the enactment of this Act, for all services and benefits furnished
			 to federally recognized Indian tribes without regard to the existence of a
			 reservation for the Tribe or the location of the residence of any member on or
			 near any Indian reservation.
			(b)Service
			 areaFor purposes of the delivery of Federal services to enrolled
			 members of the Tribe, the service area of the Tribe shall be deemed to be the
			 area comprised of Blaine, Cascade, Glacier and Hill Counties in Montana.
			6.Reaffirmation of
			 rightsNothing in this Act
			 shall be construed to diminish any right or privilege of the Tribe, or the
			 members thereof, that existed prior to the date of enactment of this Act.
			 Except as otherwise specifically provided in any other provision of this Act,
			 nothing in this Act shall be construed as altering or affecting any legal or
			 equitable claim the Tribe might have to enforce any right or privilege reserved
			 by or granted to the Tribe which was wrongfully denied to or taken from the
			 Tribe prior to the enactment of this Act.
		7.MembershipNot later than 18 months after the date of
			 the enactment of this Act, the Tribe shall submit to the Secretary a membership
			 roll consisting of all individuals enrolled as members of the Tribe. The
			 qualification for inclusion on the membership roll of the Tribe shall be
			 determined in accordance with article 5, sections 1–3, of the Tribe’s September
			 10, 1977, Constitution. The Tribe shall ensure that such membership roll is
			 maintained and kept current.
		8.Transfer of land
			 for the benefit of the tribe
			(a)HomelandThe
			 Secretary shall acquire trust title to 200 acres of land within the Tribe’s
			 service area for the benefit of the Tribe for a tribal land base.
			(b)Additional
			 landsThe Secretary may acquire additional lands for the Tribe
			 pursuant to the authorities granted in section 5 of the Indian Reorganization
			 Act (25 U.S.C. 465).
			
